 

Exhibit 10.18

ATLAS PIPELINE HOLDINGS

LONG-TERM INCENTIVE PLAN PHANTOM UNIT GRANT AGREEMENT

NON-EMPLOYEE MANAGER

THIS PHANTOM UNIT GRANT AGREEMENT (“Agreement”), dated as of
______________________, (“Date of Grant”), is delivered by Atlas Pipeline
Holdings, L.P., a Delaware limited partnership (the “Partnership”), to
_____________________ (the “Participant”).

RECITALS

A. The Atlas Pipeline Holdings Long-Term Incentive Plan (the “Plan”) provides
for the grant of phantom units (“Phantom Units”), which are phantom (notional)
rights that represent the right to receive one or more common units of limited
partner interest of the Partnership (a “Unit”) or its then Fair Market Value (as
defined in the Plan) in cash, as determined by the Committee (the “Committee”)
(as defined in the Plan). The Plan also permits the granting of rights to
receive an amount in cash equal to, and at the same time as, the cash
distributions made by the Partnership with respect to a Unit during the period
such Phantom Unit is outstanding (“DERs”).

B. The Committee has decided to make a Phantom Unit grant, with DERs, subject to
the terms and conditions set forth in this Agreement and the Plan, as an
inducement for the Participant to promote the best interests of the Partnership
and its equity holders. The Participant may receive a copy of the Plan by
contacting Gerald R. Shrader at 918-574-3851 or jshrader@aplmc.com.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Grant of Phantom Restricted Units. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Partnership hereby grants to the
Participant _____________ Phantom Units (the “Phantom Restricted Units”). The
Phantom Restricted Units will become vested in accordance with Paragraph 3 below
and will be distributed in accordance with Paragraph 4 below. Except as
otherwise provided below, prior to the date the Phantom Restricted Units are
distributed as Units, if any, in accordance with Paragraph 4 below, the
Participant will not be deemed to have any voting rights or cash distribution
rights with respect to any Units subject to this grant. For purposes of this
Agreement, each Phantom Restricted Unit shall be equivalent to one Unit.

2. Phantom Unit Account. The Partnership shall establish and maintain a
Restricted Phantom Unit account, as a bookkeeping account on its records, (the
“Phantom Restricted Unit Account”) for the Participant and shall record in such
Phantom Restricted Unit Account the number of Phantom Restricted Units granted
to the Participant pursuant to this Agreement. The Participant shall not have
any interest in any fund or specific assets of the Partnership by reason of this
grant or the Phantom Restricted Unit Account established for the Participant.



--------------------------------------------------------------------------------

 

3. Vesting.

(a) Except as otherwise provided in subparagraphs (b) and (c) below, the
Participant will become vested in the Phantom Restricted Units awarded pursuant
to this Agreement and credited to the Participant’s Phantom Restricted Unit
Account according to the following vesting schedule, provided the Participant
does not cease to be a non-employee member of the Managing Board of Atlas
Pipeline Holdings GP, LLC (the “Company”) prior to the applicable vesting date
(the “Vesting Date”):

 

Date

   Percentage of Phantom Restricted Units

First anniversary of Date of Grant

   25%

Second anniversary of Date of Grant

   25%

Third anniversary of Date of Grant

   25%

Fourth anniversary of Date of Grant

   25%

The vesting of the Phantom Restricted Units shall be cumulative, but shall not
exceed 100% of the Phantom Restricted Units subject to the grant. If the
foregoing schedule would produce fractional Phantom Restricted Units, the number
of Phantom Restricted Units that vest shall be rounded down to the nearest whole
Phantom Restricted Unit.

(b) If the Participant terminates as a non-employee member of the Managing Board
of the Company (the “Board”) prior to the Vesting Date for any portion of the
Phantom Restricted Units, the Phantom Restricted Units credited to the
Participant’s Phantom Restricted Unit Account that have not vested as of such
Vesting Date shall terminate and the corresponding Units shall be forfeited as
of the termination date; provided, however, that if the Participant terminates
as a non-employee member of the Board on account of death or Disability (as
defined in the Plan), all of the Participant’s unvested Phantom Restricted Units
shall become vested as of the date of the Participant’s termination as a
non-employee member of the Board on account of death or Disability.

(c) If a Change in Control (as defined in Paragraph 6 below) occurs while the
Participant is a non-employee member of the Board, but prior to the Vesting Date
for any portion of the Phantom Restricted Units, the portion of the Phantom
Restricted Units credited to the Participant’s Phantom Restricted Unit Account
that have not vested prior to the consummation of the Change in Control shall
become vested as of the date of the Change in Control.



--------------------------------------------------------------------------------

4. Distribution. On _________________ of each calendar year, or the next
business day after _________________, if ________________ is not a business day,
(the “Distribution Date”) all of the Phantom Restricted Units credited to the
Participant’s Phantom Restricted Unit Account that vested during such calendar
year pursuant to Paragraph 3 above shall become converted to, at the
Participant’s election prior to the applicable Distribution Date, units to be
issued under the Plan or the cash equivalent value based on the Fair Market
Value of such vested Phantom Restricted Units on the Distribution Date. The
Units or cash, as applicable, shall be distributed to the Participant within ten
(10) business days after the Distribution Date. Notwithstanding the immediately
preceding sentence, if a Change in Control occurs, all of the Phantom Restricted
Units credited to the Participant’s Phantom Restricted Unit Account that have
not previously been distributed or forfeited shall be converted and distributed
to the Participant as described in the immediately preceding sentence on the
date of the Change in Control.

5. DERs. From the Date of Grant through the date the Phantom Restricted Units
are converted and distributed pursuant to Paragraph 4 or earlier forfeited, if
any cash distributions are made by the Partnership with respect to its Units, a
DER will be paid to the Participant equal to the value of the cash payment that
would have been paid if such Phantom Restricted Units credited to the
Participant’s Phantom Restricted Unit Account at the time of the declaration of
the cash payment had been Units. The DERs will be paid to the Participant within
ten (10) business days after the cash payments are paid to the holders of Units.

6. Change in Control. For purposes of this Agreement, the term Change in Control
shall have the meaning set forth in the Plan.

7. Acknowledgment by Participant. By executing this grant, the Participant
hereby acknowledges that with respect to any right to Phantom Restricted Units
and DERs pursuant to this Agreement, the Participant is and shall be an
unsecured creditor of the Partnership without any preference as against other
unsecured general creditors of the Partnership, and the Participant hereby
covenants for himself or herself, and anyone at any time claiming through or
under the Participant, not to claim any such preference, and hereby disclaims
and waives any such preference that may at any time be at issue, to the fullest
extent permitted by applicable law.

8. Restrictions on Issuance or Transfer of Units.

(a) The obligation of the Partnership to deliver Units upon distribution of the
Phantom Restricted Units shall be subject to the condition that if at any time
the Committee shall determine in its discretion that the listing, registration
or qualification of the Units upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
the Units, the Units may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. In the event an
exemption from registration under the Securities Act of 1933 (the “Securities
Act”) is available, the Participant (or the Participant’s estate or personal
representative in the event of the Participant’s death or incapacity), if
requested by the Partnership to do so, will execute and deliver to the
Partnership in writing an agreement containing such provisions as the
Partnership may require to assure compliance with applicable securities laws. No
sale or disposition of Units acquired pursuant to this grant by the Participant
shall be made in the absence of an effective registration statement under the
Securities Act with respect to such Units unless an opinion of counsel
satisfactory to the Partnership is provided that such sale or disposition will
not constitute a violation of the Securities Act or any other applicable
securities laws is first obtained.

(b) The Participant understands and agrees that the sale of any Units received
by the Participant pursuant to this grant will be subject to, and must comply
with, the Partnership’s Insider Trading Policy.

(c) As soon as reasonably practicable after the Distribution Date, the
Partnership shall deliver to the Participant a certificate or certificates for
the Units then being distributed.



--------------------------------------------------------------------------------

 

9. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. This grant is subject to the
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of Units, (iii) changes in capitalization of the
Partnership, and (iv) other requirements of applicable law. The Committee shall
have the authority to interpret and construe this Agreement pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder. By receiving this grant, the Participant hereby agrees to be
bound by the terms and conditions of the Plan and this Agreement. The
Participant further agrees to be bound by the determinations and decisions of
the Committee with respect to this Agreement and the Plan and the Participant’s
rights to benefits under this Agreement and the Plan and agrees that all such
determinations and decisions of the Committee shall be binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under this Agreement and the Plan on behalf of the Participant.

10. Assignment and Transfers. No Phantom Restricted Units or DERs awarded to the
Participant under this Agreement may be transferred, assigned, pledged or
encumbered by the Participant, and Phantom Restricted Units and DERs shall be
distributed during the lifetime of the Participant only for the benefit of the
Participant; provided, however, that in the event of the Participant’s death,
the Units subject to the Phantom Restricted Units or the cash equivalent value
of the Units, as applicable, shall be issued (subject to the limitations
specified in the Plan and this Agreement) solely to the legal representatives of
the Participant, or by the person who acquires the right to receive the Units
subject to the Phantom Restricted Units or the cash equivalent value of the
Units, as applicable, by will or by the laws of descent and distribution, to the
extent that the Phantom Restricted Units subject to this grant are otherwise
vested pursuant to this Agreement. Any attempt to transfer, assign, pledge or
encumber the Phantom Restricted Units or DERs by the Participant shall be null,
void and without effect. The rights and protections of the Partnership hereunder
shall extend to any successors or assigns of Partnership.



--------------------------------------------------------------------------------

 

11. Taxes/Withholding. The vesting of Restricted Phantom Units, as well as any
amounts received upon distribution of Restricted Phantom Units pursuant to
Paragraph 4 above, and the payment of cash for any DERs, is treated as taxable
income to the Participant, and the Participant (or the Participant’s legal
representative in the event of the death of the Participant) shall be solely
responsible for all tax consequences that result from the vesting and
distribution of the Restricted Phantom Units, as well as any subsequent sale of
Units, and the payment of cash with respect to DERs. The Partnership or the
Company, as applicable, is authorized, if required by applicable law, to
withhold from any payment due or transfer made under this grant or from any
compensation or other amount owing to the Participant, the amount (in cash,
Units, other securities, Units that would otherwise be issued pursuant to this
grant or other property as determined by the Committee) of any applicable
withholding taxes that are due in respect of this grant, the lapse of
restrictions thereon, or any payment or transfer under this grant and to take
such other action as may be necessary in the opinion of the Partnership or the
Company to satisfy its withholding obligations for the payment of such taxes. If
Units are withheld, the Units withheld may not exceed the minimum applicable tax
withholding amount.

12. No Rights as Unitholder. The Participant shall not have any rights as a
Unitholder of the Partnership, including the right to any cash distributions
(except as provided in Paragraph 5), or the right to vote, with respect to any
Phantom Restricted Units.

13. Membership on the Managing Board of the Company Not Affected. This grant of
Phantom Restricted Units and DERs shall not confer upon the Participant any
right to be retained as a non-employee member of the Board.

14. Amendments. The Partnership may waive any conditions or rights under and
amend any terms of this Agreement, provided that no change shall materially
reduce the benefit to the Participant without the consent of the Participant,
except as necessary to comply with the requirements of Paragraph 17 below.

15. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof, and applicable federal law.

16. Notice. Any notice to the Partnership provided for in this Agreement shall
be addressed to the Partnership in care of the Chief Legal Officer at the
principal office of the Partnership, and any notice to the Participant shall be
addressed to such Participant at the current address shown in the records of the
Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.



--------------------------------------------------------------------------------

 

17. Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with an exemption to section 409A of the Internal Revenue Code.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the Date of
Grant.

 

 

 

Witness:

   

ATLAS PIPELINE HOLDINGS, L.P.

 

By: Atlas Pipeline Holdings GP, LLC, its general partner

 

      By:              

Gerald R. Shrader

Chief Legal Officer and Secretary

 

I hereby accept the Phantom Restricted Units and DERs described in this
Agreement, and I agree to be bound by the terms of the Plan and this Agreement.
I hereby further agree that all of the decisions and interpretations of the
Committee with respect to this Agreement and the Plan shall be final and
binding.

 

      Participant                    